CalhooN, J.,
delivered the opinion of the court.
The will of John A. Redhead begins thus: “Realizing the uncertainty of life at all times, and the dangers incident to travel, I leave this as a memoranda of my wishes should anything happen to me during my intended trip to Buffalo and other places.”' It then makes elaborate disposition of his estate, appoints administrators, and concludes thus: “This is a memoranda of my wishes, and I hope it will be agreeable to all parties concerned,, and they will respect them.” It is dated August 24, 1901. lie took his contemplated trip, got back home in October, 1901> and died there March 4, 1902, without other or further disposition of his property. The chancellor below, on an issue devisavit vel non, admitted this paper as a valid will. We unhesitatingly decide as he did. The dangers incident to his contemplated journey, together with “the uncertainties of life at all times,” were the occasion of his execution of this instru*144ment, and its validity was not contingent upon bis death abroad. 29 Am. & Eng. Enc. Law, pp. 130-132, and notes.

Affirmed.

Tbuly, J., took no part in the decision of this case.